Not For Publication in West's Federal Reporter

           United States Court of Appeals
                        For the First Circuit


No. 07-2054

                        ROBERTO LOYO-ARÉVALO,

                               Petitioner,

                                     v.

                        MICHAEL B. MUKASEY,
              ATTORNEY GENERAL OF THE UNITED STATES,

                               Respondent.


               ON PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS


                                  Before

                     Torruella, Circuit Judge,
                   Cudahy,* Senior Circuit Judge,
                     and Lipez, Circuit Judge.



     Ronald W. Thompson, on brief for petitioner.
     Remi Adalemo, Attorney, U.S. Department of Justice, Civil
Division, Office of Immigration Litigation, Jeffrey S. Bucholtz,
Acting Assistant Attorney General, Civil Division, and John C.
Cunningham, Senior Litigation Counsel, on brief for respondent.



                              July 2, 2008




*
    Of the Seventh Circuit, sitting by designation.
            TORRUELLA, Circuit Judge.         Roberto Loyo-Arévalo ("Loyo")

is a twenty-eight year-old national of Guatemala who entered the

United States without inspection in December 1999. Loyo was placed

in deportation proceedings, and he requested withholding of removal

based on political persecution. The immigration judge ("IJ") found

Loyo's allegations of persecution to be incredible, denied his

petition to withhold removal, and ordered him removed to Guatemala.

The Board of Immigration Appeals ("BIA") summarily affirmed this

decision.    After careful consideration, we deny Loyo's petition.

                               I.    Background1

            Loyo    claims    that   when    he   was   in   Guatemala   he   was

politically active in the Guatemala Republican Front ("FRG") and

officially joined the party in mid-1999.                In November 1999, he

assisted    the    campaign    of    FRG   presidential      candidate   Alfonso

Portillo in his hometown of Zacapa, distributing flyers and talking

to people about Portillo's platform.

            While   riding    with    Portillo's    100-plus     car   motorcade

between Zacapa and San Jorge, Loyo claims to have been attacked

when he stopped his vehicle to set up fireworks on the side of the

road.   He was allegedly shot in the left leg.               He did not see his

attacker, but asserts that the shots came from behind bushes on the



1
   We gather the facts as presented to the IJ, along with the
affidavit accompanying Loyo's withholding application, and consider
the agency's findings with respect to that evidence. See Sok v.
Mukasey, 526 F.3d 48, 50 (1st Cir. 2008).

                                       -2-
side of the road.    Nobody else was injured.         Loyo was taken to a

hospital under police protection, which he claims was necessary

because rivals would often come to the hospital to kill a target

who survived an attack.    He left the hospital without an operation

because he claims his family received threats about his safety. At

home, he and his family received threatening phone calls nearly

every day for six months -- even after Loyo left the country --

until the callers realized that he was no longer in Guatemala.

Fearing for his life, Loyo testified that he applied for a U.S.

visa before the shooting in 1999, but was denied.                He later

obtained a visa to Mexico.      In December 1999, he left Guatemala and

crossed the border into Texas from Mexico.       After his arrest with

his brother for a traffic violation in 2003, Loyo was placed in

deportation proceedings.

          During the proceedings, Loyo admitted to removability,

but filed a petition for withholding of removal.            On January 12,

2006, the IJ denied Loyo's petition and ordered him removed.             The

IJ based this decision on the determination that Loyo's allegations

of   persecution   were   not    credible   because    of   a   number    of

inconsistencies in his representation before the court:             First,

Loyo testified that he stayed at the hospital for three days and

that he did not have an operation on his leg; his I-589 form stated

that he stayed at the hospital for ten days and that he had an

operation. Second, Loyo testified that the bullet went through his


                                    -3-
left leg; one of his corroborating documents, however, stated that

he had been shot in his right leg and there was no exit wound.

Third, Loyo testified that he was shot in November 1999; his

supporting documents, however, indicate that the shooting occurred

on October 31, 1999.      Fourth, Loyo testified that he applied for a

U.S. visa before he was shot; his Form I-589, however, said he

applied for the visa after he was released from the hospital.

Furthermore,   the   IJ    found   that   Loyo   had   not   sufficiently

corroborated his claims that he was shot in the leg during a

political campaign or that he was threatened after the alleged

shooting, thus undermining his claim that he was targeted for his

political beliefs. Accordingly, the IJ concluded that Loyo had not

established past persecution based on political affiliation.         The

BIA affirmed, and Loyo now petitions for review.

                             II.   Discussion

           A. Standard of Review

           Where, as here, the BIA summarily affirms the IJ's

decision, we review the IJ's decision.       See Tota v. Gonzáles, 457

F.3d 161, 165 (1st Cir. 2006).      We review the findings of fact and

the reasons given for substantial evidence, where the credibility

determination must be upheld "'unless any reasonable adjudicator

would be compelled to conclude to the contrary.'"             Journal v.

Keisler, 507 F.3d 9, 12 (1st Cir. 2007) (quoting 8 U.S.C. § 1252(b)

(4)(B)).


                                    -4-
            B. Withholding of Removal

            Loyo asserts that the IJ's determination and order of

removal    was   not     based   on   substantial     evidence   and   should   be

vacated.    He claims that he was not offered any opportunity to

explain any of these discrepancies, and such discrepancies did not

reach the heart of his claim.               He also claims that he did not

obtain any additional corroborating evidence because he did not

know such evidence was necessary and he was not instructed to do so

by his counsel.         We find his arguments unavailing.

            Withholding of removal is a form of relief available to

an alien who establishes that it is more likely than not that he

would be persecuted if he returns to his country of origin.                 See 8

C.F.R. § 1208.16(b)(2); Journal, 507 F.3d at 13.                       An adverse

credibility determination disposes of an alien's claim of past

persecution.      See Toloza-Jiménez v. Gonzáles, 457 F.3d 155, 160

(1st Cir. 2006) (citing Olujoke v. González, 411 F.3d 16, 22 (1st

Cir. 2005)).       An alien may be found to be incredible based on

discrepancies      in    testimony     where   "(1)    the   discrepancies      and

omissions described by the [IJ or BIA] are actually present; (2)

these discrepancies and omissions provide specific and cogent

reasons    to    conclude    that     the   respondent    provided     incredible

testimony; and (3) the respondent has not provided a convincing

explanation for the discrepancies and omissions."                In re A-S-, 21




                                        -5-
I. & N. Dec. 1106, 1109 (BIA 1998); see also Hoxha v. Gonzáles, 446

F.3d 210, 216-17 (1st Cir. 2006).

            Substantial evidence in the record supports the IJ's

finding   that    Loyo    failed   to   meet   his   burden    of   establishing

eligibility for withholding of removal.              The record supports the

IJ's finding that Loyo was not a credible witness, and he failed to

provide sufficient corroborating evidence.            See 8 C.F.R. § 1208.13

(a). Loyo rests his entire relief application on a single incident

-- the alleged shooting -- that is not adequately documented, and

his story has numerous inconsistencies.

            The    IJ's    credibility    determination       is    supported   by

substantial evidence.        Loyo was given the opportunity to account

for the inconsistencies noted above during cross-examination at his

deportation hearing; he was unable to do so.                   Loyo could not

adequately explain the inconsistency regarding how long he was in

the hospital.      His claim that he did not remember only serves to

render    him    more    incredible.2     Loyo's     testimony      as   to   other

inconsistencies in his supporting documents -- that they were

written in by Guatemalan officials who "write down whatever they

want" -- undermines the authenticity of the few documents he did



2
   Loyo also testified that the night he left the hospital his
house was surrounded by people who dared him to come out, but when
he was asked about this incident on cross-examination and why he
had not mentioned it in his application, he twice claimed that he
had mentioned it in his application. The incident does not appear
in his application.

                                        -6-
submit.3    While some of the discrepancies may seem minor, "their

cumulative effect is great."4         Pan v. Gonzáles, 489 F.3d 80, 86

(1st Cir. 2007). The IJ gave a "'specific, cogent, and supportable

explanation'" for his adverse credibility determination.          Yosd v.

Mukasey, 514 F.3d 74, 80 (1st Cir. 2008) (quoting Heng v. Gonzáles,

493 F.3d 46, 48 (1st Cir. 2007)).       Loyo has failed to meet the high

threshold   of   showing   that   a   reasonable   fact-finder   would   be

compelled to find otherwise.

            C. Summary Affirmance Procedure

            Loyo asserts that the BIA abused its discretion in using

the summary affirmance procedure in this case, and he challenges

this court's jurisdiction over his claim that the BIA violated the

summary affirmance procedure.         He claims that summary affirmance

was not appropriate under 8 C.F.R. § 1003.1(e)(4)(i) because the

lower IJ opinion 1) was not correct, and 2) its errors were not

harmless or non-material.     We disagree.

            As we found above, the IJ's decision was correct and

supported by substantial evidence.          As such, Loyo's statutory

argument fails.     The BIA was within its statutory discretion to

utilize the summary affirmance procedure.          See Hoxha, 446 F.3d at


3
   The police report he submitted, for example, states only that
Loyo was shot while walking. The report does not mention anything
about a presidential motorcade or campaign.
4
   For example, Loyo was also unable to adequately explain why he
testified that his brother came to the United States in 2004 when
they were arrested together in 2003.

                                      -7-
220-21.   The jurisdictional issue pointed out by the parties will

have to await resolution on another day.     See Feliz v. Gonzáles,

487 F.3d 71, 75-76 (1st Cir. 2007).

                         III.   Conclusion

          For the reasons stated above, Loyo's petition is denied.

          Denied.




                                -8-